Citation Nr: 0109919	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-06 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an original evaluation greater than 30 
percent for a bronchial asthma disability.  

2.  Entitlement to an increased evaluation greater than 30 
percent for a bronchial asthma disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1951 to 
September 1952.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which assigned a 10 percent rating to 
the veteran's bronchial asthma condition.  That rating was 
subsequently increased to a 30 percent evaluation in a 
hearing officer's decision dated September 2000.  

The issue of an increased evaluation greater than 30 percent 
for a bronchial asthma disability is addressed in the remand 
section of the opinion.


FINDINGS OF FACT

1.  A bronchial asthma disability was originally manifested 
by asthma occurring on a monthly basis, with attacks of a 
hacking cough followed by chest tightness, wheezing, rhonchi 
and mild dyspnea; marked dyspnea was not shown.  

2.  The veteran's service-connected bronchial asthma 
disability did not present an exceptional or unusual 
disability picture rendering impracticable the application of 
the regular schedular standards that would have warranted 
referral of the case to the Director of the Compensation and 
Pension Service.


CONCLUSIONS OF LAW

1.  The criteria for an original evaluation greater than 30 
percent for bronchial asthma have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.20, 4.97 Diagnostic 
Code 6602 (1996); VAOPGCPREC 3-2000.

2.  Referral for consideration of an extra-schedular rating 
for service-connected bronchial asthma is not warranted by 
the evidence in this case.  38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an original evaluation greater than 30 percent 
for a bronchial asthma disability.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled. The RO requested and 
received the outstanding VA treatment records identified by 
the veteran at his hearing.  He did not report receiving any 
private treatment.  There is no indication of any additional 
records which the RO failed to obtain.  The RO also provided 
the veteran appropriate VA examinations and a personal 
hearing.  He was notified in the rating decision, as well as 
the statement of the case (SOC) of the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, SOC, and letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Thus, in the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.

Historically, we note that the veteran initially filed his 
claim for service connection for bronchial asthma in May 
1994.  His claim, initially denied in a November 1994 RD, was 
ultimately granted in a May 1999 Board decision, and a 10 
percent rating was assigned in an August 1999 rating decision 
(RD), effective from May 1994.  He appealed that original 
rating, and a 30 percent evaluation was subsequently assigned 
in a September 2000 RD, effective May 1994.  Although the 
evaluation of the veteran's disability was subsequently 
raised, the rating remains less that the maximum benefit 
available, and thus that increase does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).

The regulations pertaining to respiratory disorders were 
changed, effective October 7, 1996.  Generally, when the 
regulations are revised during the pendency of an appeal, it 
should first be determined whether the intervening change is 
more favorable to the veteran.  It may be necessary to 
separately apply the pre-amendment and post-amendment version 
of the regulation to the facts of the case in order to 
determine which provision is more favorable, unless it is 
clear from a facial comparison that one version is more 
favorable.  Second, if the amendment is more favorable, that 
provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change.  Third, the prior regulation should be applied to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  VAOPGCPREC 3-2000.

The veteran's bronchial asthma is rated by application of the 
criteria set forth in Diagnostic Code 6602 of VA's Schedule 
for Rating Disabilities, 38 C.F.R. § Part 4 (2000) 
(hereinafter Schedule).  38 C.F.R. § 4.97 (2000).  The 
regulations in effect prior to October 1996 provided that the 
current 30 percent rating for bronchial asthma be manifested 
by rather frequent asthmatic attacks (separated by only 10 to 
14 day intervals) with moderate dyspnea on exertion between 
attacks.  In order to qualify for a 60 percent rating, 
bronchial asthma must have been manifested by a severe 
disability, with frequent attacks of asthma (one or more 
attacks weekly) and marked dyspnea on exertion between 
attacks with only temporary relief by medication, and more 
than light manual labor precluded.  A 100 percent rating was 
assigned when bronchial asthma was pronounced, with asthmatic 
attacks very frequently with severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health.  38 C.F.R. 
§ 4.96, Diagnostic Code 6602 (1996).  A note following the 
criteria states that in the absence of clinical findings of 
asthma at the time of examination, a verified history of 
asthma attacks must be of record.   

Under the regulations currently in effect, the current 30 
percent rating for bronchial asthma is assigned where 
pulmonary function testing shows an FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  In order to qualify for a 60 
percent rating, bronchial asthma must be manifested by an 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is assigned when FEV-1 
is less than 40 percent predicted, or; FEV-1/FVC is less than 
40 percent, or; there is more than one attack per week with 
episodes of respiratory failure, or; the disability requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and 
that this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126 (emphasis in original).  We 
note that the RO provided the appellant with the appropriate 
applicable regulations and an adequate discussion of the 
basis for the RO's assignment of the initial disability 
evaluation.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issue on appeal to properly 
reflect the appellant's disagreement with the initial 
disability evaluation assigned for his service-connected 
condition.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the evidence "that can be used to decide 
whether an original rating on appeal was erroneous", the 
Board notes that, in this case, since the disorder was 
diagnosed in service and the veteran claimed service 
connection for it in 1994, the evidence most contemporaneous 
with the original adjudication of his claim will be most 
probative of the matter to be decided.  Fenderson, 12 Vet. 
App. at 126 . . . ."  Subsequent medical reports dated 
during the appeal period will be relevant to the whether a 
"staged" rating is appropriate in this case.

In July 1994, Dr. Pichardo wrote that the veteran had been 
under his care from June 1977 to February 1989.  During that 
time the veteran was diagnosed with chronic recurrent asthma, 
bronchitis.  The doctor indicated that pertinent lab tests, 
physical examinations and X-rays corroborated the diagnosis.  

In August 1994 the veteran was seen for complaints of chest 
pain.  The veteran was not found to be in acute distress.  
The diagnoses included bronchial asthma.  

At the VA examination dated August 1994, the veteran reported 
that he had been asthmatic since 1952 while at Fort Buchanan, 
Puerto Rico.  He stated that the asthma persisted on and off 
since service and that it usually occurred on a monthly 
basis.  The veteran indicated that asthma attacks consisted 
of a hacking cough followed by chest tightness, wheezing, 
rhonchi and dyspnea that may last from a few hours to a few 
days.  Upon physical examination there was no evidence of cor 
pulmonale, cyanosis or clubbing, or recent infection.  A 
chronic cough, mostly dry and mild dyspnea on moderately to 
strong efforts was noted.  The chest examinations showed an 
increased AP diameter, increased resonance, prolonged 
expiratory phase and late expiratory wheezes.  The chest X-
ray showed well-expanded lungs and no acute infiltrates.  The 
final diagnosis was bronchial asthma.  

The veteran contends that an original evaluation greater than 
30 percent for his bronchial asthma is warranted.  For the 
following reasons and bases, the Board determines that the 
preponderance of the evidence is against the claim, and that 
his claim must be denied.  38 C.F.R. §§ 3.102, 4.3 (2000).

Because the new regulation and criteria evaluating bronchial 
asthma did not take effect until October 1996, that 
provision, even if more favorable to the veteran, can only be 
applied to rate the disability for periods from and after the 
effective date of the regulatory change.  VAOPGCPREC 3-2000.  
Thus, only the regulation in effect prior to October 1996 is 
considered in conjunction with the veteran's original 1994 
claim. 

The veteran's disability, though it may have been moderate, 
did not rise to the level of a severe impairment required for 
a 60 percent evaluation under the criteria in effect prior to 
October 1996.  

A 60 percent rating required the presence of a severe 
disability, with frequent attacks of asthma (one or more 
attacks weekly) and marked dyspnea on exertion between 
attacks with only temporary relief by medication, and more 
than light manual labor precluded.  However, there is no 
medical evidence in the record establishing that the veteran 
suffered from asthmatic attacks of this nature, extent, and 
frequency.  While he has recently testified that he 
experiences "problems" on a daily basis that require 
medication, he reported at the 1994 VA examination (VAE) that 
his asthma had persisted "on and off" since service, and 
that it usually occurred on a monthly basis.  The attacks 
were described as a hacking cough followed by chest 
tightness, wheezing, rhonchi and dyspnea.  There was only 
mild, not marked, dyspnea on moderate to strong efforts.  
There is no evidence that light manual labor was precluded 
due to bronchial asthma.  The evidence simply does not show 
that a 60 percent evaluation was warranted.  Similarly, as 
the threshold criteria for a 60 percent evaluation were not 
met, the criteria for a 100 percent rating, (pronounced 
bronchial asthma, with asthmatic attacks very frequently, 
dyspnea on slight exertion between attacks, and with marked 
loss of weight or other evidence of severe impairment of 
health) is also not shown.  Therefore, the preponderance of 
the evidence is against an original evaluation greater than 
30 percent.  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

The Board finds no evidence of an exceptional disability 
picture in this case.  The evidence does not show that 
veteran had required any periods of hospitalization for his 
service-connected condition.  The evidence shows only that 
the asthma had persisted "on and off" since service, and 
that it usually occurred on a monthly basis.  There is no 
evidence in the claims file to suggest that marked 
interference with employment was the result this condition.  
Thus, the Board finds that the absence of evidence presenting 
such exceptional circumstances preponderates against 
referring the claim for consideration of an extra-schedular 
rating for the service-connected disability.  The disability 
is appropriately rated under the schedular criteria.


ORDER

Entitlement to an original evaluation greater than 30 percent 
for bronchial asthma, to include the issue of entitlement to 
an extraschedular evaluation, is denied.



REMAND

The recent medical evidence includes a January 1995 treatment 
record which reveals that the veteran complained of shortness 
of breath of 4 days duration, and that he was assessed with 
an URI [upper respiratory infection], and stable BA 
[bronchial asthma].  A June 1995 treatment record reveals 
that the veteran complained of shortness of breath of 3 days 
duration.  He was assessed with bronchial asthma.  

A March 1997 treatment record shows that the veteran 
complained of a cough, chest congestion, shortness of breath 
and of a sore throat of a few months duration.  The pertinent 
impressions were again bronchial asthma and URI.  A December 
1997 treatment record notes that the veteran had bronchial 
asthma and that he had a chronic smoking history, and that he 
quit 20 years ago.  

A January 1998 radiographic report reveals that the veteran's 
lungs were reportedly clear of infiltrates.  A report of 
October 1998 pulmonary function testing studies show that the 
veteran's FEV-1 was 114 percent predicted and his FEV-1/FVC 
was 74 percent.   

A June 1999 treatment record shows that the veteran was 
assessed with COPD [chronic obstructive pulmonary disease].  
A June 1999 radiographic report lists an impression of 
"increased AP diameter suggesting obstructive disease of the 
lungs".  A November 1999 treatment record shows that the 
veteran again had complaints of respiratory difficulty and a 
productive cough, with a duration of two weeks.   It was 
noted that he had a history of bronchial asthma.  A December 
1999 treatment record assessed the veteran's bronchial asthma 
as stable.  

A March 2000 pulmonary record shows that the veteran was 
assessed with COPD and a history of past smoking.  An April 
2000 ER record shows that the veteran complained of shortness 
of breath and chest tightness.  The triage category was noted 
as non-urgent.  

A radiographic report, dated May 2000, of the veteran's chest 
reveals that he had "increased AP diameter suggesting 
obstructive disease of the lung".  The June 2000 VAE report 
shows that the veteran reported two to three visits to the ER 
per year for asthma exacerbations.  He also complained of 
both dry and productive coughing.  He reported that when he 
gets wet or on rainy cold days [it] precipitates asthma 
exacerbations especially during the night on a daily basis 
relieved with treatment.  The examiner noted that he is under 
treatment with Asmacort, three puffs twice daily; Combivent, 
2 puffs four times daily, Uniphyl, 400mg at bedtime; and 
Albuterol solution respiratory therapy twice daily.  The 
veteran reported not working since two years ago.  There was 
no history of weight changes.  The examiner noted that an 
April 2000 chest x-ray was reported as normal.  The veteran 
was diagnosed with asthma.  

This recent record of treatment for the veteran's bronchial 
asthma disability appears to have increased in frequency, 
however, the current medical evidence is insufficient for the 
Board to evaluate the veteran's claim.  We are of the opinion 
that a records review by an VA examiner would be helpful in 
this regard.  

Accordingly, this case is REMANDED for the following:

1.  The RO should make the veteran's 
claims folder and a copy of this REMAND 
available to a VA examiner for (a) a 
records review, (b) a VA pulmonary 
examination, and (c) completion of the 
following medical opinions:

2.  The VA examiner should review the 
veteran's claims folder and answer the 
following questions with respect to the 
severity of the veteran's bronchial 
asthma disability:  

	I.  A)  Are "at least monthly 
visits to a physician for required care 
of exacerbations" necessary, Y (yes) or 
N (no)?

	B)  Noting the veteran's 
medications, including but not limited 
to, the meds list in the April 2000 ER 
report, is there evidence in the 
veteran's record of at least three 
courses per year of systemic oral or 
parenteral corticosteroids, Y or N?

	C)  Is the veteran's asthma severe, 
with frequent attacks (one or more 
weekly), marked dyspnea on exertion 
between attacks, with only temporary 
relief by medication, and more that light 
manual labor precluded (due solely to the 
asthma disability) Y or N?

	II.  A)  Is there more than one 
attack per week with episodes of 
respiratory failure, Y or N?

	B)  Noting the veteran's 
medications, including but not limited 
to, the meds list in the April 2000 ER 
report, does the asthma condition require 
daily use of systemic (oral or 
parenteral) high dose corticosteroids or 
immuno-suppressive medications, Y or N?

	C)  Is the asthma pronounced, with 
attacks very frequently with severe 
dyspnea on slight exertion between 
attacks and with marked loss of weight or 
other evidence of severe impairment of 
health, Y or N?

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby informed that failure to cooperative 
with requested development might adversely affect his case.  
See 38 C.F.R. § 3.655 (2000) (failure to report for 
Department of Veterans Affairs examination).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

